      Case 4:19-cv-03601 Document 1 Filed on 09/24/19 in TXSD Page 1 of 7


                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,          §
     Plaintiff                     §
                                   §
V.                                 §                    CIVIL CASE NO.: _________
                                   §
$42,000.00 UNITED STATES CURRENCY, §
      Defendant                    §


                          COMPLAINT FOR FORFEITURE IN REM

       The United States of America, Plaintiff, files this action for forfeiture and alleges upon

information and belief:

                                        Nature of Action

       1.     This is a civil forfeiture action in rem brought under:

              a.    18 U.S.C. § 981(a)(1)(C) which provides for the forfeiture of any

              property, real or personal, which constitutes or is derived from proceeds

              traceable to a violation of any offense constituting “specified unlawful

              activity” (as defined in 18 U.S.C. § 1956(c)(7) which incorporates 18

              U.S.C. § 1961(1) and includes any offense involving the felonious

              manufacture, importation, receiving, concealment, buying, selling, or

              otherwise dealing in a controlled substance or listed chemical (as defined in

              section 102 of the Controlled Substances Act), punishable under any law of

              the United States), or a conspiracy to commit such offense; and

              b.   21 U.S.C. § 881(a)(6) which provides for the forfeiture of all moneys

              furnished or intended to be furnished by any person in exchange for a

              controlled substance or listed chemical in violation of the Controlled

              Substances Act (21 U.S.C. § 801, et seq.), all proceeds traceable to such an
      Case 4:19-cv-03601 Document 1 Filed on 09/24/19 in TXSD Page 2 of 7


              exchange, and all moneys used or intended to be used to facilitate any

              violation of the Controlled Substances Act.

                                     Jurisdiction and Venue

       2.     This Court has subject-matter jurisdiction of this action pursuant to 28 U.S.C.

§§ 1345 and 1355.

       3.     Venue is proper in the Southern District of Texas under 28 U.S.C. §§ 1355, 1391,

and 1395.

                                      Defendant Property

       4.     The Defendant is $42,000.00 in United States currency (“Defendant Property”).

The United States Postal Inspectors seized Defendant Property on or about April 12, 2019 pursuant

to a search and seizure warrant. Defendant Property was found in a Priority Mail Express Parcel

addressed to James Crowden (“Claimant”). Defendant Property was rubber banded together into

different stacks and was vacuum sealed inside the parcel. Defendant Property is on deposit in the

United States Postal Service seized asset deposit fund account located at a Federal Reserve Bank.

       5.     Claimant filed a claim with the United States Postal Inspection Service contesting

the administrative forfeiture of Defendant Property. Claimant stated in his claim that he is the

owner of Defendant Property.

                                         Factual Basis

       6.     On April 9, 2019, a United States Postal Inspector received a suspicious Priority

Mail Express Parcel (“Parcel”) from the North Houston, Texas Processing Plant. Parcel was

heavily taped, and its label was handwritten. Parcel was addressed to Claimant at xxxx Lane,

Houston, Texas from Frank Davis at xxxx Avenue, Jacksonville, Florida 32208. The “signature

required” box on the label that would require Claimant’s presence for Parcel to be delivered was

                                               2
       Case 4:19-cv-03601 Document 1 Filed on 09/24/19 in TXSD Page 3 of 7



not checked.

        7.      The Postal Inspector’s research verified that xxxx Avenue, Jacksonville, Florida,

32208 is a valid address, but Frank Davis is not associated with the address. The Postal Inspector

also verified that xxxx Lane, Houston, Texas 77042 is a valid address, and Claimant is associated

with the address as recently as January 2019.

        8.      On April 11, 2019, Parcel, along with two dummy boxes, were exposed to a

narcotics detection canine, Chelsea. Chelsea indicated a positive alert to the presence of controlled

substance scent inside Parcel.

        9.      On April 12, 2019, two Postal Inspectors opened Parcel according to a Federal

Search and Seizure Warrant. Parcel contained bubble wrap, used to fill up space, and an object

wrapped in wedding themed gift wrap. Inside the gift wrap was Defendant Property, rubber banded

together in different stacks and vacuumed sealed in plastic. Parcel contained no notes, invoices,

letters, or cards.

        10.     Defendant Property was in the following denominations: 65 – $100 bills; 76 – $50

bills; 1523 – $20 bills; 109 – $10 bills; 30 – $5 bills for a total of $42,000.00.

        11.     Claimant contacted the United States Postal Services’ consumer affairs about the

location of Parcel on April 10 and April 12, 2019. However, Claimant was unable to identify the

contents of Parcel and the name of the sender when asked by consumer affairs. The Debra Sue

Schatz Post Office in Houston, Texas also received a customer inquiry out of Chicago, Illinois

regarding the status of Parcel, which originated from Jacksonville, Florida. Postal management

has confirmed delivery of other packages shipped From Frank Davis at the same Jacksonville

address as the parcel containing Defendant Property to the xxxx Lane address between January


                                                   3
      Case 4:19-cv-03601 Document 1 Filed on 09/24/19 in TXSD Page 4 of 7



and April 2019.

       12.     Defendant Property constitutes or is derived from proceeds traceable to a violation

of any offense constituting “specified unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)

which incorporates 18 U.S.C. § 1961(1) and includes any offense involving the felonious

manufacture, importation, receiving, concealment, buying, selling, or otherwise dealing in a

controlled substance or listed chemical (as defined in section 102 of the Controlled Substances

Act), punishable under any law of the United States), or a conspiracy to commit such offense.

       13.     Defendant Property was furnished or intended to be furnished in exchange for a

controlled substance or listed chemical in violation of the Controlled Substances Act, 21 U.S.C. §

801, et seq., is proceeds traceable to such an exchange, or was used or intended to be used to

facilitate any violation of the Controlled Substances Act, 21 U.S.C. § 801, et seq.

                                Notice to Any Potential Claimants

       YOU ARE HEREBY NOTIFIED that if you assert an interest in Defendant Property which

is subject to forfeiture and want to contest the forfeiture, you must file a verified claim which

fulfills the requirements set forth in Rule G of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The verified claim must be filed no later than thirty-five

(35) days from the date this Complaint has been sent in accordance with Rule G(4)(b).

       An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must be filed

no later than twenty-one (21) days after filing the claim. The claim and answer must be filed with

the United States District Clerk for the Southern District of Texas at United States Courthouse,

515 Rusk Avenue, Houston, Texas 77002, and a copy must be served upon the undersigned

Assistant United States Attorney at United States Attorney’s Office, 1000 Louisiana, Suite 2300,


                                                 4
      Case 4:19-cv-03601 Document 1 Filed on 09/24/19 in TXSD Page 5 of 7



Houston, Texas 77002.

                                            Prayer

       Wherefore, the United States of America prays that judgment of forfeiture be entered

against Defendant Property in favor of the United States of America under Title 18 U.S.C.

§ 981(a)(1)(C) and Title 21 U.S.C. § 881(a)(6) and for such costs and other relief to which the

United States of America may be entitled.

                                                     Respectfully submitted,
                                                     Ryan K. Patrick
                                                     United States Attorney

                                            By:       /s Jon Muschenheim
                                                     Jon Muschenheim, AUSA
                                                     SDTX ID No. 9246
                                                     Texas State Bar 14741650
                                                     1000 Louisiana, Suite 2300
                                                     Houston, Texas 77002
                                                     Fax: 713.718.3300
                                                     Phone: 361.903.7905
                                                     Email: Jon.Muschenheim@usdoj.gov




                                               5
Case 4:19-cv-03601 Document 1 Filed on 09/24/19 in TXSD Page 6 of 7
      Case 4:19-cv-03601 Document 1 Filed on 09/24/19 in TXSD Page 7 of 7



                                     Certificate of Service

       I hereby certify that a copy of the foregoing has been served upon the following in the

manner indicated on September 24, 2019:


Counsel for James Crowden (certified mail/rrr)
Jacek W. Lentz
Attorney at Law
1200 Wilshire Boulevard
Suite 406
Los Angeles, California 90017




                                                      /s Jon Muschenheim
                                                     Jon Muschenheim
                                                     Assistant U.S. Attorney




                                                 7
